Case 3:17-cv-00601-MHL Document 158 Filed 08/01/19 Page 1 of 1 PagelD# 2627

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

For the reasons stated from the bench, the Court DENIES WITHOUT PREJUDICE
Plaintiffs’ Motion for Protective Order. (ECF No. 127.)

Parties SHALL jointly file a revised Motion for Protective Order no later than
Wednesday, August 7, 2019, at 5:00 p.m. In the unlikely event parties cannot reach an
agreement by the Court’s deadline, Plaintiffs SHALL file a revised Motion for Protective Order
and note the lack of consent. Any party that disagrees with the proposed Protective Order
SHALL file a statement, LIMITED to THREE (3) pages, explaining the nature of and legal
reasons for the lack of consent no later than Thursday, August 8, 2019, at 5:00 p.m.

Let the Clerk send a copy of this Order to all counsel of record, and to Lutzke and
Goodman at their respective addresses of record.

It is SO ORDERED.

   
  

M.H
United States D¥sthict Judge
Date:
Richmond, Virginia
